Citation Nr: 0844366	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  99-17 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran retired from active duty in August 1992 after 
serving on active duty for more than 20 years.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1999 and January 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

When this case most recently was before the Board in November 
2006, the Board denied the veteran's appeal for an increased 
rating for low back disability and for a TDIU.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
May 2008, the Court granted a joint motion of the parties and 
remanded the claims to the Board for action consistent with 
the joint motion.


REMAND

When this case was before the Board in March 2005, it was 
remanded so that the veteran could be afforded a VA 
examination to determine the current level of severity of his 
service-connected low back disability.  The Board instructed 
the examiner to test range of motion against varying 
resistance.  The Board also instructed the examiner to 
describe the extent of any incoordination, weakened movement, 
or excess fatigability and to state whether it was feasible 
to assess these factors in terms of additional degrees of 
loss of motion.  Finally, the examiner was instructed to 
provide an opinion concerning the impact of the veteran's low 
back disability on his overall ability work and any 
additional limits on functional ability experienced during 
flare-ups of his disability.

Pursuant to the Board's remand directive, the veteran was 
afforded a VA examination in September 2005.  The joint 
motion of the parties notes, however, that the examiner 
failed to address the matters specifically identified by the 
Board in its March 2005 remand instructions.  Therefore, the 
parties agreed that the Board should have remanded the case 
for the purpose of affording the veteran an examination that 
is in compliance with the Board's earlier instructions.

With respect to the veteran's claim of entitlement to a TDIU, 
the Board finds that this issue is inextricably intertwined 
with the issue being remanded.  See Babchak v. Principi, 3 
Vet. App. 466 (1992).  Moreover, a medical opinion which 
addresses the effect of the veteran's disability on his 
employability is in order before the Board decides this 
claim.

Finally, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the veteran 
with all required notice in accordance Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), to include notice as 
to the effective-date element of his 
claim in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
the notice specified by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The RO or AMC specifically 
should inform the veteran that he may 
submit evidence showing the effects of 
the worsening or increase in severity 
of his disabilities upon his employment 
and daily life.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the veteran and his 
representative and request them to 
submit the outstanding evidence.

3.  Then, the veteran should be 
afforded a VA examination by a 
physician with appropriate expertise to 
determine the current severity of his 
low back disability.  The claims 
folders must be made available to and 
be reviewed by the examiner, and any 
indicated studies should be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due 
to incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is 
not feasible, the examiner should so 
state.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.

The examiner should specifically 
identify any evidence of neuropathy due 
to the service-connected disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due 
to the veteran's service- connected low 
back disability should be identified, 
and the examiner should assess the 
frequency and duration of any episodes 
of intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.

The rationale for all opinions 
expressed must be provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claims for an 
increased rating for low back 
disability and for a total rating based 
on unemployability due to service-
connected disabilities.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the claims folders are returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

